Appeal from a judgment of the Supreme Court, Erie County (Russell E Buscaglia, A.J.), rendered October 11, 2006. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree (two counts), assault in the third degree and criminal mischief in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]). Contrary to defendant’s contention, the “fact that the fruits of the robbery were not found on defendant when he was apprehended by the police does not render the verdict against the weight of the evidence” with respect to the robbery counts of which he was convicted (People v Goree, 309 AD2d 1204 [2003]). Present— Hurlbutt, J.P., Centra, Peradotto, Green and Gorski, JJ.